DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 12 May 2020:
	Claims 1-22 are amended.
	Claims 1-22 are pending.


Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for an IoT E2E Service Layer Security Management system supports methods/procedures to allow an application to establish, use, and teardown an IoT SL communication session that has application specified E2E security preferences and that targets one or more SL addressable targets. Methods/procedures reduce overhead, simplify and obviate the need for E2E service level nodes from having to perform security service negotiation, in order to establish secure hop-by-hop security associations aligned with an E2E security requirement.

The closest prior art are as follows:

Lehtovirta et al. (U.S. PGPub. 2014/0304777) discloses techniques of security communications between first node attached to first network and second node attached to second network. At the second node, first and second information is received on whether the respective first and second networks have a secure network layer path to the respective first and second nodes or are known to use a secure network “wherein the multi-hop end-to-end service layer connection comprises multiple service layer hop connections, and wherein each service layer hop connection comprises a direct service layer connection between two service layer entities, the direct service layer connection being layered over top of one or more underlying transport or access network connections” and “receive an indication of a desired security level, the indication comprising a security level value for a hop-by-hop service layer connection.”

Bello et al. (U.S. PGPub. 2013/0232559) discloses techniques for obtaining a secure route, comprising trusted hosts programmed to set a node security association for a trusted host. The trusted host receives, at the trusted host, a client communication request directed to a destination host. The trusted host builds a secure route query comprising a trusted host address, a destination host address, and atleast one security level, to form at least one secure route. However, unlike the instant invention, Bello does not disclose “wherein the multi-hop end-to-end service layer connection comprises multiple service layer hop connections, and wherein each service layer hop connection comprises a direct service layer connection between two service layer entities, the direct service layer connection being layered over top of one or more underlying transport or access network connections” and “receive an indication of a desired security level, the indication comprising a security level value for a hop-by-hop service layer connection.”

Koch et al. (U.S. PGPub. 2008/0194275) discloses techniques for providing the dynamic geographic location of a computing device to location aware applications. This system and method enables the location aware applications to enhance the user experience by taking the dynamic geographic location of a user into account in its operations. However, unlike the instant invention, Koch does not disclose “wherein the multi-hop end-to-end service layer connection comprises multiple service layer hop connections, and wherein each service layer hop connection comprises a direct service layer connection between two service layer entities, the direct service layer connection being layered over top of one or more underlying transport or access network connections” and “receive an indication of a desired security level, the indication comprising a security level value for a hop-by-hop service layer connection.”

Baldus et al. (U.S. PGPub. 2009/0264712) discloses techniques for a measurement device, including a measuring unit for obtaining health related parameters of a patient, and a body-coupled communication unit for sending at least measurement results. However, unlike the instant invention, Baldus does not disclose “wherein the multi-hop end-to-end service layer connection comprises multiple service layer hop connections, and wherein each service layer hop connection comprises a direct service layer connection between two service layer entities, the direct service layer connection being layered over top of one or more underlying transport or access network connections” and “receive an indication of a desired security level, the indication comprising a security level value for a hop-by-hop service layer connection.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-22 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433